*962PoR CUANTO, el día 31 de octubre de 1939 el acusado apeló para ante esta Corte Suprema de una sentencia dictada por la Corte de Distrito de Arecibo condenándole a cinco meses de cárcel por el delito de portar armas;
Por Cuanto, el referido acusado no radicó dentro de los diez días siguientes al archivo del escrito de apelación el pliego a que se refiere el artículo 356 del Código de Enjuiciamiento Criminal, ha-ciendo constar las objeciones tomadas durante el curso del caso y una exposición de éste, habiéndole este tribunal declarado sin lugar en 17 de noviembre de 1939 una moción de nuevo término;
Poe cuanto, en los autos no aparece ni la transcripción de la evidencia, ni la exposición del caso, ni alegato alguno del apelante en que conste la exposición de los errores en que funda su recurso, ■según lo requiere el artículo' 42 del Reglamento de este Tribunal .Supremo;
Poe Cuanto, de la copia de los documentos que constituyen el .legajo de la sentencia, elevado a este tribunal, no aparece que la corte inferior cometiera error manifiesto alguno;
Por tanto, se confirma la sentencia dictada por la Córte de Distrito de Arecibo el día 31 de octubre de 1939 en el caso de autos.